DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 03/04/2021 have been entered. Claims 1-24 are pending in the application.
Response to Arguments
Applicant’s arguments, filed 03/04/2021, with respect to the rejections of claims 1 (see pg. 12, 16), 12 (see pg. 14, 17), and 24 (see pg. 13) under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection are made in view of new interpretations of previously-cited references Lefavour et al. (US 7,124,619 B1) and Hamm et al. (US 2016/ 0211635 A1), which are necessitated by applicant’s amendments. See the current prior art rejections set forth below.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:

Further regarding claim 12: it appears the recitation “the head frame adjacent at least a portion of the upper flange” should read ‘the head frame and adjacent at least a portion of the upper flange’.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lefavour et al. (US 7,124,619 B1), hereinafter ‘Lefavour’, in view of Ferraro (US 5,291,772 A).
Regarding claim 1: Lefavour discloses A dieless crimping tool (NOTE: applicant has not set forth any special definition for the term “dieless” and applicant’s nest 52 and indentor 70 – see fig. 1-2 of applicant’s drawings – perform the same function as corresponding dies and, therefore, under broadest reasonable interpretation are, for all intents and purposes, dies; in other words, applicant merely exercising their right to be their own lexicographer to rename corresponding dies to be a nest and indentor does not, in and of itself, make the crimping tool dieless) comprising:

a head frame (46, fig. 6) having a nest (portion 67 of head frame 46 in fig. 6 is configured to hold the nest – the right-hand die 32 in fig. 5) and an opening (near 49, 51) permitting access to the nest, the nest having a… base portion and a pair of side walls extending from the base portion (see annotated fig. 5 below) configured to receive a crimping member (col. 3, ln. 48, “crimp dies 32”; the crimp dies receive and crimp an electrical connector or crimping member, col. 3, ln. 15-16), the nest (fig. 5 below) being accessible from the opening such that a crimping member can pass through the opening and be received in the nest (see fig. 6, when the nest and impact surface – dies 32 of fig. 5 – are inserted in each of the nest holder 67 and the indentor body 50 a crimping member can pass through the opening at 49, 51 and be received in the nest);
a movable indentor having a body (50, fig. 6) and an impact surface extending from the body (the corresponding die 32 in fig. 5 is the impact surface; also, the indentor is movable via the ram 48, fig. 6); and
an indentor guide (see fig. 8) positioned within the head frame (46)  and configured to guide movement of the movable indentor (body 50 and impact surface 32) between a home position and the impacting position (as indicated by arrow 49, fig. 6); and
a tool frame (54) including a piston (48) coupled to the indentor (indentor body 50 of fig. 6 with corresponding die 32 of fig. 5) to selectively move the indentor along the indentor guide (see fig. 8) between the home position and the impacting position (as indicated by arrow 49, fig. 6).

    PNG
    media_image1.png
    146
    294
    media_image1.png
    Greyscale

Annotated Figure 5 of Lefavour


The embodiment of fig. 5-6 of Lefavour is silent regarding the nest being monolithically formed into the head frame. However, Lefavour further discloses that in alternate embodiments the working head has non-removable crimping dies (col. 3, ln. 50-52).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of fig. 5-6 of Lefavour such that the nest is monolithically formed into the head frame there by making it non-removable, as Lefavour discloses is possible, since the selection of a known and desirable nest and indentor configuration would require only routine skill in the art (MPEP 2144.05).
Lefavour is also silent regarding the nest having a substantially flat base portion; and wherein a geometry of the indentor substantially aligns with a geometry of the nest such that the base portion of the nest aligns with the impacting surface of the indentor when the indentor is in an impacting position. Examiner notes that applicant has not set forth any criticality for the claimed geometries of the nest and indentor – which function as dies – and flat base portion, and that Lefavour further discloses that any suitable dies could be provided (col. 3, ln. 48-52).
And Ferraro teaches a crimping tool (Abstract) comprising a nest (25, fig. 2) having a flat base portion (34, fig. 2) between side walls (32, 33); and an impacting surface (42, fig. 4-5) extending from the body (52, 53) of the indentor (see fig. 4-5), wherein a geometry of the 
Because Lefavour and Ferraro both teach nest and indentor configurations for the same purpose of crimping a crimping member, then it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the nest and indentor of Lefavour with the nest and indentor of Ferraro since the substitution would result in the predictable use of a known nest and die configuration (MPEP 2143 (I)(B)).
Regarding claim 2, which depends on claim 1: Lefavour discloses wherein the head frame (46) comprises a C-shaped head frame with the opening (near 49, 51) forming a portion of the C-shaped head frame (see fig. 6).
Regarding claim 3, which depends on claim 1: the combination of Lefavour and Ferraro set forth in claim 1 above teaches wherein the base portion (34, fig. 2 of Ferraro) and the pair of side walls (32, 33) of the nest (25) form a V-shaped structure (see fig. 2 of Ferraro).
Regarding claim 4, which depends on claim 1: Lefavour discloses wherein the head frame (46) includes an I-beam structure (see fig. 8) comprising an upper flange (84, fig. 7-8) at least partially adjacent the nest (see annotated fig. 5 above; when the nest is in the nest holder 67 it is indirectly adjacent to the upper flange) and the indentor guide assembly (see fig. 8) and a lower flange (72, 74, fig. 8).
Regarding claim 7, which depends on claim 1: Lefavour discloses wherein the indentor guide (see fig. 8) comprises a carriage (71) integrally formed into or secured to the indentor (indentor body 50 of fig. 6 with corresponding die 32 of fig. 5) and a T-shaped guide (69) 
Regarding claim 8, which depends on claim 7: Lefavour discloses wherein the carriage (71, fig. 8) limits rotational movement of the indentor (indentor body 50 of fig. 6 with corresponding die 32 of fig. 5) when the indentor is moved between the home position and the impacting position (as indicated by arrow 49 in fig. 6), and wherein the carriage limits the indentor from flexing toward and away from the T-shaped guide (69, fig. 8) when the indentor is moved between the home position and the impacting position (see fig. 8 of Lefavour which illustrates a small gap between the base of the carriage 71 and the T-shaped guide 69, thereby limiting flexing of the indentor only to what the gap will allow).
Regarding claim 9, which depends on claim 1: Lefavour discloses wherein the indentor guide (see fig. 8) comprises a carriage (71) integrally formed into or secured to the indentor (indentor body 50 of fig. 6 with corresponding die 32 of fig. 5) and extending from the indentor so as to contact a portion (69) of the head frame (46). Since there is no structural difference between the present claim and Lefavour, then Lefavour is configured to perform the claimed functions, namely, wherein the carriage limits rotational movement of the indentor when the indentor is moved between the home position and the impacting position, and wherein the carriage limits the indentor from flexing toward the portion of the head frame contacted by the carriage when the indentor is moved between the home position and the impacting position.
Regarding claim 11, which depends on claim 1: Lefavour discloses wherein the indentor (indentor body 50 of fig. 6 with corresponding die 32 of fig. 5) is releasably coupled to the piston (48, fig. 6; also see col. 4, ln. 31-36).
Regarding claim 24: Lefavour discloses A dieless crimping tool (NOTE: applicant has not set forth any special definition for “dieless” and applicant’s nest 52 and indentor 70 – see fig. 1-2 of applicant’s drawings – perform the same function as corresponding dies and, therefore, under broadest reasonable interpretation are, for all intents and purposes, dies; in other words, applicant merely exercising their right to be their own lexicographer to rename corresponding dies to be a nest and indentor does not, in and of itself, make the crimping tool dieless) comprising:
a working head (28) having a head frame (46, fig. 6), an indentor (50, fig. 6) having a body and an impacting surface extending from the body (the corresponding die 32 in fig. 5 is the impacting surface), and a nest (portion 67 of head frame 46 in fig. 6 is configured to hold the nest – the right-hand die 32 in fig. 5), the nest includes a base portion and a pair of side walls extending from the base portion (see annotated fig. 5 below), wherein the head frame (46, fig. 6) includes an opening permitting the nest to receive crimping members of various sizes (the opening between 50 and 67 in fig. 6), and wherein the base and pair of side walls (see fig. 5 below) align the received crimping member for impacting by the impacting surface of the indentor (one skilled in the art understands the semi-circular structure of the nest and indentor – see 32, fig. 5 of Lefavour – are configured to align a received crimping member); and
a tool frame (54) having a piston (48) coupled to the nest (via head frame 46) that moves the indentor (indentor body 50 of fig. 6 with corresponding die 32 of fig. 5) between a 

    PNG
    media_image1.png
    146
    294
    media_image1.png
    Greyscale

Annotated Figure 5 of Lefavour


The embodiment of fig. 5-6 of Lefavour is silent regarding the nest being monolithically formed into the head frame. However, Lefavour further discloses that in alternate embodiments the working head has non-removable crimping dies (col. 3, ln. 50-52).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of fig. 5-6 of Lefavour such that the nest is monolithically formed into the head frame there by making it non-removable, as Lefavour discloses is possible, since the selection of a known and desirable nest and indentor configuration would require only routine skill in the art (MPEP 2144.05).
Lefavour is also silent regarding the nest having a V-shape structure; and wherein a geometry of the indentor substantially aligns with a geometry of the nest such that the base portion of the nest aligns with the impacting surface of the indentor when the indentor is in an impacting position. Examiner notes that applicant has not set forth any criticality for the claimed geometries of the nest and indentor, which function as dies, and that Lefavour further discloses that any suitable dies could be provided (col. 3, ln. 48-52).
And Ferraro teaches a crimping tool (Abstract) comprising a nest (25, fig. 2) having a flat base portion (34, fig. 2) between side walls (32, 33) forming a V-shape structure; and an 
Because Lefavour and Ferraro both teach nest and indentor configurations for the same purpose of crimping a crimping member, then it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the nest and indentor of Lefavour with the nest and indentor of Ferraro since the substitution would result in the predictable use of a known nest and die configuration (MPEP 2143 (I)(B)).
Claims 10, 12-14 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lefavour, in view of Ferraro, and further in view of Faucher et al. (US 6,619,101 B1), hereinafter ‘Faucher’.
Regarding claim 10, which depends on claim 1: Lefavour discloses wherein the indentor guide (see fig. 8) comprises a carriage (71), wherein the carriage is integrally formed into the indentor (indentor body 50 of fig. 6 with corresponding die 32 of fig. 5) or secured to the indentor and extends from the indentor to contact a portion (69) of the head frame (46), wherein the carriage (71) limits rotational movement of the indentor when the indentor is moved between the home position to the impacting position (see fig. 8, one skilled in the art understands that the carriage 71 is capable of limiting rotational movement of the indentor), wherein the carriage limits the indentor from flexing toward the portion of the head frame contacted by the carriage when the indentor is moved between the home position to the impacting position (see fig. 6, 8, one skilled in the art understands that the carriage 71 is 
Lefavour is silent regarding an indentor guide comprising a collar, wherein the collar is integrally formed into the head frame or is attached to the head frame and positioned such that the collar limits the indentor from flexing in a direction away from the portion of the head frame contacted by the carriage when the indentor is moved between the home position to the impacting position.
However, Faucher teaches a crimping tool (see fig. 2) comprising an indentor guide having a collar (34, fig. 2-3), wherein the collar is integrally formed into the head frame (10) or is attached to the head frame and positioned such that the collar (34) limits the indentor (24, 42) from flexing (col. 3, ln. 44-48).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Lefavour with a collar integrally formed into the head frame, thereby providing the indentor of Lefavour axial rigidity, as taught by Faucher (col. 3, ln. 44-48), to obtain the benefit of limiting flexing of the indentor during operation. The proposed modification would result in Lefavour being configured such that the collar limits the indentor from flexing in a direction away from the portion of the head frame contacted by the carriage when the indentor is moved between the home position to the impacting position.
Regarding claim 12: Lefavour discloses A dieless crimping tool (NOTE: applicant has not set forth any special definition for “dieless” and applicant’s nest 52 and indentor 70 – see fig. 1-2 of applicant’s drawings – perform the same function as corresponding dies and, therefore, 
a working head (28, fig. 6) including:
an indentor having a body (50, fig. 6) and an impacting surface extending from the body (the corresponding die 32 in fig. 5 is the impact surface);
a head frame (46, fig. 6, 8) having…a working portion (between portions 63 and 66)…and the working portion having a nest (see annotated fig. 6 of Lefavour below) and an opening (near 49, 51) permitting access to the nest…the nest includes a base portion and a pair of side walls extending from the base portion (see fig. 6 below);
an indentor guide (see fig. 8) positioned within the working portion (between portions 63 and 66, fig. 6) of the head frame (46)…and configured to guide movement of the movable indentor (indentor body 50 of fig. 6 with corresponding die 32 of fig. 5) between a home position and the impacting position (as indicated by arrow 49, fig. 6);
a tool frame (54) having a piston (48) coupled to the indentor that selectively moves the indentor along the indentor guide assembly (see fig. 8) between the home position adjacent the tool frame (54) and the impacting position adjacent the nest (as indicated by arrow 49, fig. 6).

    PNG
    media_image1.png
    146
    294
    media_image1.png
    Greyscale

Annotated Figure 5 of Lefavour


Lefavour is silent regarding a head frame having an I-beam structure and a working portion adjacent the I-beam structure, the I-beam structure having an upper flange, a lower flange and a web between the upper flange and the lower flange, and the nest being positioned adjacent at least a portion of the upper flange.
However, Faucher teaches a crimping tool comprising a head frame (see fig. 6) having an I-beam structure (26’; col. 6, ln. 51-61) and a working portion (between 34’ and 38’) adjacent the I-beam structure (26’), the I-beam structure having an upper flange (30’), a lower flange (58’) and a web (19’) between the upper flange and the lower flange (col. 6, ln. 61-65), and the nest (generally at 38’) being positioned adjacent at least a portion of the upper flange (30’), and an indentor guide (34’) positioned adjacent at least a portion of the upper flange (see fig. 6).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lefavour’s head frame to have an I-beam structure, thereby providing Lefavour with a lightweight head, as taught by Faucher (col. 6, ln. 51-65).
Further, the embodiment of fig. 5-6 of Lefavour is silent regarding the nest being monolithically formed into the head frame. However, Lefavour further discloses that in alternate embodiments the working head has non-removable crimping dies (col. 3, ln. 50-52). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of fig. 5-6 of Lefavour such that the nest is monolithically formed into the head frame there by making it non-
Lefavour is also silent regarding wherein a geometry of the nest substantially aligns with a geometry of the indentor such that the base portion of the nest aligns with the impacting surface of the indentor and the pair of side walls of the nest align with the body of the indentor when the indentor is in an impacting position. Examiner notes that applicant has not set forth any criticality for the claimed geometries of the nest and indentor – which function as dies – and that Lefavour further discloses that any suitable dies could be provided (col. 3, ln. 48-52).
And Ferraro teaches a crimping tool (Abstract) comprising a nest (25, fig. 2) having a flat base portion (34, fig. 2) between side walls (32, 33); and an impacting surface (42, fig. 4-5) extending from the body (52, 53) of the indentor (see fig. 4-5), wherein a geometry of the indentor substantially aligns with a geometry of the nest (25) such that the base portion (34) of the nest aligns with the impacting surface (42) of the indentor when the indentor is in an impacting position (see fig. 3).
Because Lefavour and Ferraro both teach nest and indentor configurations for the same purpose of crimping a crimping member, then it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the nest and indentor of Lefavour with the nest and indentor of Ferraro since the substitution would result in the predictable use of a known nest and die configuration (MPEP 2143 (I)(B)).
Regarding claim 13, which depends on claim 12: Lefavour discloses wherein the head frame (46) comprises a C-shaped head frame with the opening (near 49, 51) forming a portion of the C-shaped head frame (see fig. 6).
Regarding claim 14, which depends on claim 12: the combination of Lefavour and Ferraro set forth in claim 12 above teaches wherein the base portion (34, fig. 2 of Ferraro) and the pair of side walls (32, 33) of the nest (25) form a V-shaped structure (see fig. 2 of Ferraro).
Regarding claim 17, which depends on claim 12: Lefavour discloses wherein the indentor guide (see fig. 8) comprises a carriage (71) integrally formed into or secured to the indentor (indentor body 50 of fig. 6 with corresponding die 32 of fig. 5) and a T-shaped guide (69) forming a portion of the head frame (46), and wherein the carriage (71) has a base with a T-shaped channel that operatively interacts with the T-shaped guide to maintain the carriage base within the T-shaped guide (see fig. 8) when the indentor is moved between the home position and the impacting position (as indicated by arrow 49, fig. 6).
Regarding claim 18, which depends on claim 17: the claim merely recites functional limitations of the carriage and T-shaped guide, recited in claim 17 above, relative to the indentor. Since there is no structural difference between the present claim and the invention of claim 17 disclosed by Lefavour above, the device of Lefavour is interpreted as being configured to perform the claimed functions, namely, wherein the carriage limits rotational movement of the indentor when the indentor is moved between the home position and the impacting position, and wherein the carriage limits the indentor from flexing toward and away from the U-shaped guide when the indentor is moved between the home position and the impacting position.
Regarding claim 19, which depends on claim 12: Lefavour discloses wherein the indentor guide (see fig. 8) comprises a carriage (71) integrally formed into or secured to the indentor (indentor body 50 of fig. 6 with corresponding die 32 of fig. 5) and extending from the 
Regarding claim 20, which depends on claim 12: Lefavour discloses wherein the indentor guide (see fig. 8) comprises a carriage (71), wherein the carriage is integrally formed into the indentor (indentor body 50 of fig. 6 with corresponding die 32 of fig. 5) or secured to the indentor and extends from the indentor to contact a portion (69) of the head frame (46), wherein the carriage (71) limits rotational movement of the indentor when the indentor is moved between the home position to the impacting position (see fig. 8, one skilled in the art understands that the carriage 71 is capable of limiting rotational movement of the indentor), wherein the carriage limits the indentor from flexing toward the portion of the head frame contacted by the carriage when the indentor is moved between the home position to the impacting position (see fig. 6, 8, one skilled in the art understands that the carriage 71 is capable of limiting the indentor from flexing when the indentor is moved along the T-track portion 69 of the head frame 46).
Regarding claim 21, which depends on claim 12: the combination of Lefavour and Faucher set forth in claim 12 above teaches wherein the web includes a breakaway region (region including recess 20’, fig. 6 of Faucher) positioned adjacent the nest (generally at 38’). 
Regarding claim 22, which depends on claim 21: the combination of Lefavour and Faucher set forth in claims 12 and 21 above teaches wherein the break-away region (region including recess 20’, fig. 6 of Faucher) comprises an opening (recess 20’) in the web (col. 6, ln. 55-59).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lefavour, in view of Ferraro and Faucher, and further in view of Hamm et al. (US 7,000,448 B2), hereinafter ‘Hamm-448’.
Regarding claim 23, which depends on claim 21: the combination of Lefavour, Ferraro and Faucher set forth in claims 12 and 21 are silent regarding wherein the break-away region comprises an annealed region of the head frame.
However, Hamm-448 teaches a crimping tool having a head frame (“jawarm”) comprising a break-way region (col. 3, ln. 26-41), and the break-away region (“failure point”) comprises an annealed region (col. 8, ln. 39-61, “by annealing those areas of the jawarms”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Lefavour with a break-away region comprising an annealed region, thereby obtaining the benefit of a hinge to retain the two pieces on opposite sides of the break-away region, as taught by Hamm-448 (col. 8, ln. 50-56).
Claims 1, 5-6, 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et al. (US 2016/0211635 A1), hereinafter ‘Hamm’, in view of Green (US 3,862,482 A).
Regarding claim 1: Hamm discloses A dieless crimping tool (NOTE: applicant has not set forth any special definition for “dieless” and applicant’s nest 52 and indentor 70 – see fig. 1-2 of applicant’s drawings – perform the same function as corresponding dies and, therefore, under broadest reasonable interpretation are, for all intents and purposes, dies; in other words, applicant merely exercising their right to be their own lexicographer to rename corresponding dies to be a nest and indentor does not, in and of itself, make the crimping tool dieless) comprising:
a working head (see fig. 8) including:
a head frame (annotated fig. 4A below) having a nest (440) and an opening permitting access to the nest (see fig. 4A below), the nest having a substantially flat base portion and a pair of side walls extending from the base portion (see fig. 4A below) configured to receive a crimping member (fitting 490 is received in a similar manner to that shown in fig. 6A), the nest being accessible from the opening such that a crimping member (490, fig. 6A) can pass through the opening and be received in the nest (compare fig. 4A below with fig. 6A);
a movable indentor having a body (indentor body 445 in fig. 4A below is movable via engagement assembly 70, fig. 8) and an impact surface (see fig. 4A below);
and wherein a geometry of the indentor substantially aligns with a geometry of the nest such that the base portion of the nest aligns with the impacting surface of the indentor when the indentor is in an impacting position (compare fig. 4A below with fig. 6C which shows the nest and indentor aligned to form a symmetrical hexagon and, thus, the base portion and impacting surface are aligned);

a tool frame (40, fig. 8) including a piston (56) coupled to the indentor (via indentor holder 60) to selectively move the indentor along the indentor guide (32) between the home position (fig. 10) and the impacting position (fig. 11).

    PNG
    media_image2.png
    240
    358
    media_image2.png
    Greyscale

Annotated Figure 4A of Hamm


Hamm is silent regarding the nest being monolithically formed into the head frame.
However, Green teaches a crimping tool comprising a head frame (31, 33, fig. 1-2) comprising a nest (34) monolithically formed into the head frame (see fig. 1-2 and col. 3, ln. 40-43).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamm such that the nest is monolithically formed into the head frame, as taught by Green, since it has been held that forming a single piece element from a feature which the prior art has taught to be separate pieces connected to each other involves only routine skill in the art (MPEP 2144.04 V). The 
Regarding claim 5, which depends on claim 1: Hamm discloses wherein the indentor guide (32, 64, fig. 8-9) comprises a carriage (64) integrally formed into or secured to the indentor (body 445 of fig. 6A and the impacting surface of annotated fig. 4A above) and a U-shaped guide (32) forming a portion of the head frame (26, fig. 8-9), wherein the carriage (64) has a base in the form of a T-shape (see 64, fig. 10), and wherein the U-shaped guide has at least two retainer arms (the retaining arms of 32 that form the channel for carriage 64) that operatively interact with the carriage base to maintain the carriage base within the U-shaped guide when the indentor is moved between the home position (see fig. 10) and the impacting position (see fig. 11).
Regarding claim 6, which depends on claim 5: the claim merely recites functional limitations of the carriage and U-shaped guide, recited in claim 5 above, relative to the indentor. Since there is no structural difference between the present claim and the invention of claim 5 disclosed by Hamm above, the device disclosed by Hamm is being interpreted as being configured to perform the claimed functions, namely, wherein the carriage limits rotational movement of the indentor when the indentor is moved between the home position and the impacting position, and wherein the carriage limits the indentor from flexing toward and away from the U-shaped guide when the indentor is moved between the home position and the impacting position. NOTE: the claim does not require that the carriage prevent rotational movement and flexing, but only limit it.
Regarding claim 12: Hamm discloses A dieless crimping tool (NOTE: applicant has not set forth any special definition for “dieless” and applicant’s nest 52 and indentor 70 – see fig. 1-2 of applicant’s drawings – perform the same function as corresponding dies and, therefore, under broadest reasonable interpretation are, for all intents and purposes, dies; in other words, applicant merely exercising their right to be their own lexicographer to rename corresponding dies to be a nest and indentor does not, in and of itself, make the crimping tool dieless) comprising:
a working head (see fig. 8) including:
an indentor having a body (445, fig. 6A) and an impacting surface extending from the body (see annotated fig. 4A above);
a head frame (26) having an I-beam structure and a working portion adjacent the I-beam structure, the I-beam structure having an upper flange, a lower flange and a web between the upper flange and the lower flange (see annotated fig. 7 of Hamm below), and the working portion having a nest (see fig. 7 below) and an opening permitting access to the nest (see annotated fig. 4A above), the nest being positioned adjacent at least a portion of the upper flange (see fig. 4A above and fig. 7 below, when the nest 440 is installed it is positioned adjacent the upper flange), the nest includes a base portion and a pair of side walls extending from the base portion (see annotated fig. 4A above) configured to receive a crimping member (fitting 490 is received in a similar manner to that shown in fig. 6A), wherein a geometry of the nest (440) substantially aligns with a geometry of the indentor (445) such that the base portion of the nest aligns with the impacting surface of the indentor and the pair of side walls of the nest 
an indentor guide (32, 64, fig. 8) positioned within the head frame (26) and configured to guide movement of the movable indentor (body 445 of fig. 6A and the impacting surface of annotated fig. 4A above) between a home position (see fig. 10) and the impacting position (see fig. 11); and
a tool frame (40) having a piston (56) coupled to the indentor that selectively moves the indentor along the indentor guide assembly (32) between the home position adjacent the tool frame (fig. 10) and the impacting position adjacent the nest (fig. 11).

    PNG
    media_image3.png
    323
    700
    media_image3.png
    Greyscale

Annotated Figure 7 of Hamm


Hamm is silent regarding the nest being monolithically formed into the head frame.
However, Green teaches a crimping tool comprising a head frame (31, 33, fig. 1-2) comprising a nest (34) monolithically formed into the head frame (see fig. 1-2 and col. 3, ln. 40-43).

Regarding claim 15, which depends on claim 12: Hamm discloses wherein the indentor guide (32, 64, fig. 8-9) comprises a carriage (64) integrally formed into or secured to the indentor (body 445 of fig. 6A and the impacting surface of annotated fig. 4A above) and a U-shaped guide (32) forming a portion of the head frame (26, fig. 8-9), wherein the carriage (64) has a base in the form of a T-shape (see 64, fig. 10), and wherein the U-shaped guide has at least two retainer arms (the retaining arms of 32 that form the channel for carriage 64) that operatively interact with the carriage base to maintain the carriage base within the U-shaped guide when the indentor is moved between the home position (see fig. 10) and the impacting position (see fig. 11).
Regarding claim 16, which depends on claim 15: the claim merely recites functional limitations of the carriage and U-shaped guide, recited in claim 15 above, relative to the indentor. Since there is no structural difference between the present claim and the invention of claim 15 disclosed by Hamm above, the device disclosed by Hamm is being interpreted as being configured to perform the claimed functions, namely, wherein the carriage limits rotational movement of the indentor when the indentor is moved between the home position and the  rotational movement and flexing, but only limit it.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Green (US 3,862,482 A); at least fig. 1-2 are pertinent to at least independent claims 1, 12 and 24
Dischler (US 3,619,885 A); at least fig. 3-4 are pertinent to at least independent claims 1, 12 and 24
Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JARED O BROWN/Examiner, Art Unit 3725        

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725